Citation Nr: 0719694	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had a period uncharacterized active service from 
September 1985 to October 1985; in addition, he had honorable 
active service from November 1990 to September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO denied service connection 
for bilateral hearing loss and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran's 
disagreement with the denial of his claims led to this 
appeal.  The veteran requested that he be provided a hearing 
before a Veterans Law Judge at the RO, but he failed to 
report for his scheduled hearing in August 2006.  

The veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability for VA purposes.  

2.  Competent evidence relates the veteran's left ear hearing 
loss, which is a hearing loss disability for VA purposes, to 
noise exposure in service.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's right ear hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  The criteria for establishing service connection for the 
veteran's left ear hearing loss disability have been met.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in March 2003, the RO 
explained that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that a current disability could be shown by 
medical evidence or other evidence showing he had persistent 
or recurrent symptoms of disability and that a relationship 
between current disability and an injury in service was 
usually shown by medical records or medical opinions.  

In the March 2003 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that even 
though it might be able to assist him in obtaining these 
records, it was still his responsibility to support his 
claim.  The RO told the veteran that if he had medical 
records he would like VA to review, he should furnish those 
records as soon as possible.  

In a January 2005 letter, the RO reiterated that in the 
development of his claim VA was responsible for getting 
service medical and personnel records, VA outpatient 
treatment records and examinations, and any federal 
government agency records he identified.  The RO said that 
information needed from him relative to his hearing loss 
service connection claim included medical evidence showing a 
current diagnosis of bilateral hearing loss and evidence 
showing a relationship between the current condition and his 
military service.  The RO again requested that the veteran 
complete and return release authorization forms for records 
he wanted VA to attempt to obtain from non-VA health care 
providers.  The RO emphasized to the veteran that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  The RO also notified the veteran that he should 
provide the name and address of any VA medical facility where 
he had received treatment along with the dates of treatment 
so that the RO could obtain those records.  In the 
January 2005 letter, the RO requested that the veteran send 
any evidence in his possession that pertained to his claims.  

In addition, in a letter dated in March 2006, the RO provided 
the veteran information about evidence needed to evaluate 
disabilities and determine the beginning date of any payment 
to which he might be entitled.  The RO described examples of 
evidence the veteran should identify or provide that would 
affect a disability evaluation and examples of evidence that 
he should identify or provide that might affect how it would 
determine the effective date of any awarded benefits.  The RO 
advised the veteran of what evidence VA would obtain and what 
evidence he should provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the veteran's 
claims and issued a supplemental statement of the case (SSOC) 
in July 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claims.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, service medical records are in the file, and VA 
medical records have been obtained.  In addition, the veteran 
was provided VA audiology examinations in May 2003 and 
August 2003, and he was also provided a VA examination for 
ear diseases in August 2003.  As noted in the Introduction, 
the veteran requested a hearing before the Board, but, 
without explanation, he failed to report for the August 2006 
hearing scheduled for him at the RO.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels (db) or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Board 
notes that the Court has held that this regulation is a 
permissible interpretation of hearing disability under 
38 U.S.C.A. § 1110, which authorizes disability payments to 
veterans for service-connected disabilities.  Palczewski v. 
Nicholson, No. 04-1001, slip op. (Vet. App. Apr. 24, 2007).  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In this case, however, there is no evidence of 
sensorineural hearing loss disability being manifested in the 
first post-service year, and these presumptive provisions do 
not apply.  

On VA audiology examination in May 2003, pure tone 
thresholds, in decibels (db), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
25
LEFT
25
20
20
35
35

Speech recognition using the Maryland CNC test was 96 percent 
in the right ear and 92 percent in the left ear.  The 
audiologist stated that she reviewed the claims file and that 
audiograms at the veteran's entrance and release from active 
duty were within normal limits, bilaterally.  The audiologist 
noted that the veteran reported exposure to engine room noise 
in service and said he wore hearing protection.  The veteran 
reported post-service exposure to postal equipment noise 
including mail sorters and compressed air.  The audiologist 
said that the veteran's right ear hearing and left ear 
hearing were normal for rating purposes and it was not 
necessary to discuss the etiology of hearing loss.  

On VA audiology evaluation in August 2003, puretone 
thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
35
LEFT
25
20
25
40
40

Speech recognition using the Maryland CNC test was 
100 percent in the right ear and 100 percent in the left ear.  
The audiologist stated that she reviewed the claims file and 
that audiograms at the veteran's entrance and release from 
active duty were within normal limits, bilaterally.  The 
audiologist noted that the veteran reported a history of 
engine room and electronics noise exposure in service and 
said that after service he had worked in law enforcement, as 
a truck driver, and had worked for the postal service.  The 
audiologist stated that the veteran's right ear hearing was 
within normal limits and there was mild high frequency 
sensorineural hearing loss in the left ear.  She said that 
based on review of the claims file, it is not likely that the 
hearing loss was incurred in service.  

In addition, the veteran underwent a VA examination for ear 
diseases in August 2003 with the repot dated in 
September 2003.  The examiner noted that the dictation had 
been delayed pending the location of the veteran's claims 
file.  At the examination, the veteran reported that the 
loudest noises he experienced while in the Coast Guard were 
while working in the engine room on patrol boats 
for 15 months.  The veteran also said he spent time on the 
rifle and pistol range, firing M16 rifles and 9 millimeter 
pistols.  He said that since about 1997 or 1998 he started 
having slight difficulty in hearing when there is background 
noise.  The veteran reported that since service discharge, he 
had worked as a truck driver, as a deputy marshal, and for 
the postal service; he denied any loud noise exposure.  

The VA examiner said that examination revealed normal ear 
canals and tympanic membranes, and he said that the balance 
of the ear, nose, and throat examination was negative.  The 
examiner said that review of the claims file revealed that on 
induction in September 1990 an audiogram was done, which was 
within normal limits.  The examiner said that he could not 
find a service discharge audiogram in the claims file.  He 
noted that the current audiogram done in early August 2003 
revealed essentially normal hearing in the right ear and in 
the left ear a very mild sensorineural loss at the higher 
frequencies of 3000 and 4000 Hz with a threshold of 40 db at 
those frequencies.  The examiner said that in conclusion the 
veteran has very mild high frequency hearing loss in the left 
ear that as likely as not occurred from noise trauma while on 
active duty.  

On review of the veteran's service medical records, the Board 
finds the report of an audiometric evaluation reported on his 
September 1990 Coast Guard enlistment examination.  At that 
time, puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
5
5
0

The report does not include speech discrimination scores.  
The record does not include a service discharge examination 
report.  Thus the veteran's service medical records do not 
show, nor does the veteran contend, that he had a hearing 
loss disability in service.  He does contend that he 
currently has hearing loss that is the result of his Coast 
Guard service with exposure to engine noise while he served 
on a patrol boat and he also points to noise exposure during 
weapons training.  The veteran's DD Form 214 shows he had 
15 months of sea service and that he received expert rifle 
and expert pistol medals.  

Right ear

On review of the medical evidence outlined above, the Board 
observes that at neither of the VA audiology examinations, 
that is, in neither May 2003 nor August 2003, did the 
examination results demonstrate the presence of right ear 
hearing impairment that qualifies as a hearing disability for 
VA purposes.  This is because at none of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz was the puretone threshold 40 db 
or greater; the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz were not 26 db 
or greater; nor was the speech recognition score using the 
Maryland CNC Test less than 94 percent at either examination.   

Because service connection presupposes a current diagnosis of 
the claimed disability and because hearing loss disability is 
defined by regulation, the Board finds that the veteran does 
not have a current right ear hearing loss disability for VA 
purposes.  See Chelte v. Brown, 10 Vet. App. 268 (1997); 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  Without 
competent (medical diagnosis) evidence of current disability, 
there is no valid claim of service connection, and it is 
unnecessary to proceed further with the analysis of the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board 
therefore concludes that service connection for right ear 
hearing loss is not warranted.  

Left ear

With respect to the left ear, findings on both the May 2003 
and August 2003 VA examinations demonstrate the presence of a 
left ear hearing disability for VA purposes in that the 
Maryland CNC Test speech discrimination score was 92 percent 
for the left ear at the May 2003 examination, and, at the 
August 2003 examination, puretone thresholds were 40 db at 
3000 and 4000 Hz.  

As to medical evidence of a causal relationship between the 
veteran's current left ear hearing disability and service, 
including noise exposure in service established by the 
veteran's DD 214, the examiner who conducted the August 2003 
ear diseases examination opined that it is as likely as not 
that the veteran's left ear hearing loss disability is due to 
noise trauma on active duty.  This opinion supports the claim 
for service connection for left ear hearing loss, and it is 
based on current examination results and review of the claims 
file.  

The Board gives the favorable opinion of the examiner who 
conducted the ear disease examination greater weight than it 
does to the negative opinion of the audiologist who conducted 
the August 2003 audiology examination.  That is because 
although the audiologist stated she reviewed the veterans 
claims file and stated the veteran had normal hearing at 
release from active duty, the claims file in fact does not 
include a report of a separation examination for the veteran.  
The Board notes that the same audiologist approved the 
May 2003 audiology examination report, and in that report it 
was also stated that the claims file was reviewed and that 
audiograms at entrance and release from active duty were with 
in normal limits, bilaterally.  Again, the Board has reviewed 
the claims file and, like the examiner who conducted the 
August 2003 ear disease examination, does not find an 
audiogram report dated near the time of the veteran's release 
from active duty.  Further, the audiologist approved the 
conclusion at the May 2003 audiology examination that the 
veteran's hearing in the left ear was within normal limits 
for ratings purposes even though the speech discrimination 
score on Maryland CNC Test was 92 percent for the left ear, 
which, being less than 94 percent, is all that is required to 
establish a hearing disability pursuant to 38 C.F.R. § 3.385.  
For these reasons, the Board finds the statements of the 
examiner who conducted the August 2003 ear disease 
examination more credible than the statements of the 
audiologist, including her opinion against finding a nexus 
between the veteran's noise exposure in service and his 
current left ear hearing loss disability.  

In view of the foregoing, the Board gives greater weight to 
the opinion of the examiner who conducted the August 2003 VA 
ear diseases examination and finds this to be credible and 
competent evidence that relates the veteran's left ear 
hearing loss, which is a hearing loss disability for VA 
purposes, to noise exposure in service.  The Board therefore 
concludes that the criteria for establishing service 
connection for the veteran's left ear hearing loss disability 
have been met.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss disability is 
granted.  


REMAND

The remaining claim on appeal is the veteran's TDIU claim.  A 
TDIU may be assigned were the veteran's service-connected 
disabilities are not 100 percent disabling under the VA 
Schedule for Rating Disabilities, but the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  If there is only one such disability, this shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent 
disability or more.  Id.  Marginal employment shall not be 
considered substantially gainful employment and for TDIU 
claims marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau 
of the Census, as the poverty threshold for one person.  Id.  

The veteran's service connected disabilities include:  a 
psychiatric disorder (characterized as anxiety disorder 
without agoraphobia, adjustment disorder with depressed mood) 
rated as 70 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral pterygiums rated as noncompensably 
disabling.  In addition, as a result of the Board's above 
decision service connection has been granted for the 
veteran's left ear hearing loss disability.  To the extent 
that the left ear hearing loss disability affects the 
veteran's ability to secure or follow a gainful occupation, 
it, along with the veteran's other service connected 
disabilities, must be considered in the adjudication of the 
TDIU claim.  

On a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in 
November 2003, the veteran reported that the highest year of 
education completed was one year of college.  He also 
reported that he had worked as a long distance telephone 
operator from August 1998 to March 1999 and as a truck driver 
from April 1999 to November 1999 and from January 2000 to 
September 2000.  He also reported that he worked as a clerk 
for the United Stats Postal Service from October 2000 to 
April 2003 and last worked full time in April 2003, which was 
the date he said he became too disabled to work.  On a VA 
Form 21-8940 received in April 2004, the veteran again 
reported that he had last worked full time in April 2003, but 
added that he had been self-employed as a locksmith from 
May 2003 to August 2003 and that his highest gross earnings 
during that period were 100 to 200 dollars per month.  On the 
form received in November 2004, the veteran reported that he 
had completed "4 + 2" years of college.  

At a VA psychiatric examination in May 2003, the veteran 
reported that during the past few years he had worked for the 
post office where he had been very closely supervised and 
that during this time his anxiety and depression symptoms had 
exacerbated and he had become more angry and had more 
problems at work.  He said he had recently quit that job and 
went back to work as a truck driver but became angry and 
quit.  VA outpatient records show that in September 2003, the 
veteran reported that he was planning to go back to college, 
and in November 2003 a VA psychiatrist certified that the 
veteran was presently in stable condition and would be able 
to handle college work.  Later records show that in 
February 2004, the veteran reported he had been going to 
school and had been getting A's with only one B, and in 
April 2004, he reported he was currently a full time student.  
In June 2004, the veteran said he had 2 A's, 1 B, and 2 
incompletes and would have to repeat the courses with the 
incompletes.  He said he was trying to decide whether to take 
summer courses.  He said he was thinking of going on to be a 
registered nurse, a nurse practitioner, or a physician's 
assistant.  In October 2004, the veteran reported he was not 
in school, was not working, and that he was having problems 
with his Vocational Rehabilitation Counselor.  At that time, 
the VA physician evaluated the veteran's Global Assessment of 
Functioning (GAF) score as 35, and in November 2004, the 
physician assigned a GAF score of 50.  The VA treatment 
records also show that in July 2005 the veteran said he had 
recently applied for a job driving a truck but was told he 
could not have the job unless he quit taking lorazepam.  The 
veteran's psychiatrist discontinued lorazepam at that time.  
The record shows that in September 2005, the veteran 
explained that he had not taken the truck driving job and was 
currently employed as a locksmith.  Medications were adjusted 
at that time.  

The VA treatment records outlined above indicate that the 
veteran has received VA Vocational Rehabilitation counseling, 
and as records of the veteran's participation in that program 
may be pertinent to his TDIU claim, they should be obtained 
and associated with the claims file.  It is also the judgment 
of the Board that as the record includes no medical opinion 
that addresses whether the veteran is unemployable based on 
his service-connected disabilities, the veteran should be 
provided an examination with a medical opinion on this 
matter.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA Vocational 
Rehabilitation folder and associate it 
with the claims file. 

2.  Obtain and associate with the claims 
file the veteran's medical records, 
including mental health clinic records, 
from the VA Medical Center in Phoenix, 
Arizona, dated from September 2005 to the 
present.  

3.  Arrange for a VA examination of the 
veteran to assess the severity of his 
service-connected disabilities, which 
are: anxiety disorder and adjustment 
disorder with depressed mood; bilateral 
pterygiums; tinnitus; and left ear 
hearing loss.  The examiner must be 
provided with the veteran's claims file 
and his vocational rehabilitation folder.  
Based on examination of the veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the veteran 
is precluded from obtaining or 
maintaining any substantially gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities.  
The examiner should explain the rationale 
for the opinion.  

That the veteran's records were available 
for review should be noted in the 
examination report. 

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
TDIU claim.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


